Upon the demand of the appellant the court instructed the clerk to furnish appellant with a copy of the indictment against him. The copy furnished was inaccurate. Doubtless if he had called the court's attention to the discrepancy, a corrected copy would have been supplied. At all events, if the court had been informed of the error in making the copy of the indictment, it would have been incumbent upon it to cause a corrected copy to be made and delivered to the accused. So far as the record shows, the court did not know that his instructions to the clerk to furnish a copy of the indictment had been imperfectly complied with.
Knowing of the inaccuracy in the name of the copy furnished, appellant having proceeded to trial without complaining of the copy, is not in a position to demand that the verdict be annulled.
The motion is overruled.
Overruled. *Page 161